 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                No. 2:19-cv-1874 DB P
12                       Plaintiff,
13    EUSEBIO MONTEJO, et al..                          ORDER
14                       Defendants.
15

16       Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

17   1983. Before the court is plaintiff’s first amended complaint for screening. For the reasons set

18   forth below, this court finds plaintiff has failed to state any claims cognizable under § 1983.

19   Plaintiff will be given another opportunity to amend his complaint.

20                                            BACKGROUND

21       Plaintiff filed his original complaint on September 18, 2019. On screening, this court found

22   plaintiff failed to state any cognizable claims for relief. (Sept. 27, 2019 Order (ECF No. 5).)

23   Plaintiff was provided instructions for amending his complaint. On December 23, plaintiff filed a

24   first amended complaint (“FAC”). (ECF No. 13.)

25                                              SCREENING

26       As described in this court’s prior screening order, the court is required to screen complaints

27   brought by prisoners to determine whether they sufficiently state claims under 42 U.S.C. § 1983.

28   28 U.S.C. § 1915A(a). The prisoner must plead an arguable legal and factual basis for each claim
                                                        1
 1   in order to survive dismissal. Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). In

 2   addition, the prisoner must demonstrate a link between the actions of each defendant and the

 3   deprivation of his rights. Monell v. Dept. of Social Servs., 436 U.S. 658 (1978). “A person

 4   ‘subjects’ another to the deprivation of a constitutional right, within the meaning of § 1983, if he

 5   does an affirmative act, participates in another’s affirmative acts or omits to perform an act which

 6   he is legally required to do that causes the deprivation of which complaint is made.” Johnson v.

 7   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 8   I. Allegations of the First Amended Complaint (“FAC”)

 9       Plaintiff is incarcerated at the California Medical Facility (“CMF”). He identifies eight

10   defendants: (1) Dr. Eusebio Montejo; (2) Captain Brown; (3) Lopez, CMF Institutional Security

11   Unit; (4) Warden Jared Lozano; (5) Correctional Officer (“CO”) Borbe; (6) CO Lockwood; (7)

12   Marrie, CMF food service; and (8) Associate Warden Media.

13       Like his original complaint, plaintiff’s FAC is difficult to decipher. In addition, plaintiff has

14   attached over 700 pages of exhibits to his FAC. This court will not review those exhibits to

15   attempt to determine the bases for plaintiff’s claims. It is plaintiff’s responsibility to explain his

16   claims plainly and briefly in the body of his complaint. Fed. R. Civ. P. 8(a).

17       As best this court can tell, plaintiff makes the following allegations. First, Montejo made

18   sexual advances toward him. Plaintiff then filed a complaint against Montejo under the Prison

19   Rape Elimination Act (“PREA”). Montejo retaliated against plaintiff for filing the complaint by

20   taking away plaintiff’s disability classification, plaintiff’s walker, and plaintiff’s pain
21   medications. Plaintiff also appears to be alleging that Montejo denied him appropriate medical

22   care, specifically shoulder surgery, referral to an orthopedic specialist, and appropriate food.

23   Plaintiff alleges these actions were also retaliatory.

24       In his second claim, plaintiff alleges his ingoing and outgoing legal mail has been stolen. He

25   further alleges: (1) defendants Brown and Lozano have refused to respond to his 22 forms; (2)

26   defendant Borbe stole plaintiff’s priority envelopes and gave them to “CCPOA gang members;”
27   (3) CO Lockwood harassed plaintiff; and (4) COs Lockwood and Borbe took numerous actions

28   against plaintiff, including having him assaulted by another inmate.
                                                         2
 1       Finally, in plaintiff’s third claim, he appears to re-state some of the issues he raised in his

 2   first two claims. He adds allegations that he was denied the right to a hearing on two rules

 3   violation reports – one issued by CO Bird and one issued by defendant Borbe.

 4   II. Does Plaintiff State Cognizable Claims?

 5       For a number of reasons, plaintiff’s FAC fails to state any cognizable claims under § 1983.

 6   Below, this court points out the problems with plaintiff’s allegations. In any second amended

 7   complaint, plaintiff must comply with the directives below if he wishes to continue with this case.

 8       A. Claims against Different Defendants Must be Related

 9       The first problem with plaintiff’s FAC is that he is attempting to raise many unrelated claims

10   against many defendants. As plaintiff was informed previously, “[u]nrelated claims against

11   different defendants belong in different suits.” (ECF No. 5 at 5.) If plaintiff wishes to continue

12   with this case, he must choose which claim or claims he wants to pursue here. As best this court

13   can tell, plaintiff’s primary claim is for retaliation against defendant Montejo. If this is the

14   primary claim plaintiff wishes to pursue here, he must limit his second amended complaint to

15   only claims against Montejo and other claims that are related to the claims against Montejo.

16       B. Exhaustion Requirement

17       Plaintiff indicates that at least some claims were not exhausted through the third level of

18   review. Plaintiff is reminded that this court may not consider claims that he has not submitted to

19   all three levels of review through the prison system. See 42 U.S.C. § 1997e(a). Plaintiff should

20   not include claims in his second amended complaint that he has not fully exhausted.
21       C. Claim Specificity

22       Plaintiff’s complaint must be sufficiently specific so that a defendant knows what conduct

23   plaintiff is complaining about. Plaintiff must allege facts showing: (1) what the defendant did or

24   did not do; (2) when that conduct occurred; and (3) why the defendant’s conduct violated

25   plaintiff’s constitutional rights. The allegations in plaintiff’s FAC are not adequate to put a

26   defendant on notice of plaintiff’s claims against them. In an attempt to help plaintiff focus his
27   complaint, the court will re-state the legal standards for the claims plaintiff may be trying to bring

28   against defendant Montejo.
                                                         3
 1            1. Retaliation

 2       To state a claim for retaliation, plaintiff must specifically describe five things: (1) the

 3   protected conduct plaintiff engaged in; (2) the adverse action a defendant took against him; (3)

 4   that defendant took that action because plaintiff had engaged in protected conduct; (4) that

 5   defendant’s action would have caused a reasonable person to be concerned about exercising his

 6   First Amendment rights; and (5) that the defendant’s action did not have a legitimate basis.

 7   Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005). In plaintiff’s FAC, he alleges that

 8   Montejo took numerous adverse actions against him because he filed a PREA complaint against

 9   Montejo. Plaintiff does not, however, allege facts showing the connection between his PREA

10   complaint and Montejo’s conduct.

11       In amending his claim for retaliation, plaintiff must show Montejo acted with a retaliatory

12   motive. Plaintiff must show that Montejo was aware of the PREA complaint. But, that is not

13   enough. Plaintiff must also state facts showing Montejo’s motive. Evidence of his motive may

14   include: (1) proximity in time between the protected conduct and the alleged retaliation; (2)

15   defendant’s expressed opposition to the protected conduct; and (3) other evidence showing that

16   defendant’s reasons for the challenged action were false or pretextual. McCollum v. Cal. Dep’t

17   of Corr. and Rehab., 647 F.3d 870, 882 (9th Cir. 2011).

18            2. Medical Claims

19       Plaintiff may also be attempting to state claims that Montejo violated plaintiff’s right to

20   medical care. Again, plaintiff’s current allegations are not sufficient. He simply lists a number of
21   Montejo’s actions regarding his health care. To state an Eighth Amendment claim for deliberate

22   indifference to his serious medical needs, plaintiff must show two things: that he had a serious

23   medical need and that Montejo responded to that need with deliberate indifference.

24                a. Serious Medical Need

25       A medical need is serious “if the failure to treat the prisoner's condition could result in

26   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin v.
27   Smith, 974 F.2d 1050, 1059 (9th Cir. 1992) (internal citation omitted), overruled on other

28   grounds, WMX Tech., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997). Indications of a serious
                                                        4
 1   medical need include “the presence of a medical condition that significantly affects an

 2   individual’s daily activities.” Id. at 1059-60. By establishing the existence of a serious medical

 3   need, a prisoner satisfies the first, objective requirement for proving an Eighth Amendment

 4   violation. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

 5                b. Deliberate Indifference

 6       If a plaintiff establishes the existence of a serious medical need, he must then show that

 7   defendant responded to the serious medical need with deliberate indifference. See Farmer, 511

 8   U.S. at 834. In general, deliberate indifference may be shown when prison officials deny, delay,

 9   or intentionally interfere with medical treatment, or may be shown by the way in which prison

10   officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir.

11   1988).

12       Before it can be said that a prisoner’s civil rights have been abridged with regard to medical

13   care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

14   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

15   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle v. Gamble, 429 U.S. 97, 105-06

16   (1976)); see also Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere

17   negligence in diagnosing or treating a medical condition, without more, does not violate a

18   prisoner’s Eighth Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate

19   indifference is “a state of mind more blameworthy than negligence” and “requires ‘more than

20   ordinary lack of due care for the prisoner's interests or safety.’” Farmer, 511 U.S. at 835.
21       Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S. at

22   104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

23   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

24   Cir. 2002). In this regard, “[a] prisoner need not show his harm was substantial; however, such

25   would provide additional support for the inmate's claim that the defendant was deliberately

26   indifferent to his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
27       Finally, mere differences of opinion between a prisoner and prison medical staff or between

28   medical professionals as to the proper course of treatment for a medical condition do not give rise
                                                       5
 1   to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th

 2   Cir. 1996).

 3                                                 CONCLUSION

 4       Plaintiff will be given another opportunity to file an amended complaint. Plaintiff should

 5   carefully review the descriptions above of the problems with his FAC. In addition to curing those

 6   problems, plaintiff must adhere to the following standards for stating claims for relief under §

 7   1983.

 8                 •   Plaintiff must clearly identify each defendant and describe just what that defendant

 9                     did that violated his constitutional rights. Plaintiff should carefully review the

10                     legal standards set out above and in prior screening order to determine whether a

11                     defendant’s conduct amounts to a constitutional violation.

12                 •   Plaintiff must identify as a defendant only persons who personally participated in a

13                     substantial way in depriving plaintiff of a federal constitutional right. Johnson v.

14                     Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the

15                     deprivation of a constitutional right if he does an act, participates in another’s act

16                     or omits to perform an act he is legally required to do that causes the alleged

17                     deprivation). “Vague and conclusory allegations of official participation in civil

18                     rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266, 268

19                     (9th Cir. 1982) (citations omitted).

20                 •   Plaintiff must make a short, plain statement of the facts supporting each claim.
21                     See Fed. R. Civ. P. 8(a).

22                 •   Plaintiff may allege multiple claims against a single defendant. Fed. R. Civ. P.

23                     18(a). Each separate claim should be contained in a separate, numbered set of

24                     paragraphs. However, Rule 20(a)(2) permits a plaintiff to sue multiple defendants

25                     in the same action only if “any right to relief is asserted against them jointly,

26                     severally, or in the alternative with respect to or arising out of the same
27                     transaction, occurrence, or series of transactions or occurrences,” and there is a

28                     “question of law or fact common to all defendants.” “Thus multiple claims against
                                                           6
 1                    a single party are fine, but Claim A against Defendant 1 should not be joined with

 2                    unrelated Claim B against Defendant 2. Unrelated claims against different

 3                    defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607 (7th Cir.

 4                    2007) (citing 28 U.S.C. § 1915(g)). Simply alleging a “conspiracy” does not

 5                    transform unrelated claims into related claims.

 6                •   Any amended complaint must show the federal court has jurisdiction, the action is

 7                    brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations

 8                    are true. It must contain a request for particular relief.

 9                •   An amended complaint must be complete in itself without reference to any prior

10                    pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, the

11                    original pleadings are superseded.

12                •   Plaintiff must exhaust his administrative remedies before filing suit. 42 U.S.C. §

13                    1997e(a).

14                •   Finally, plaintiff is advised that by signing an amended complaint, he certifies he

15                    has made reasonable inquiry and has evidentiary support for his allegations, and

16                    for violation of this rule the court may impose sanctions sufficient to deter

17                    repetition by plaintiff or others. Fed. R. Civ. P. 11.

18          In accordance with the above, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s FAC (ECF No. 13) is dismissed with leave to amend.

20          2. Plaintiff is granted thirty days from the date of service of this order to file an amended
21             complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

22             of Civil Procedure, and the Local Rules of Practice; the amended complaint must bear the

23             docket number assigned this case and must be labeled “Second Amended Complaint;”

24             failure to file an amended complaint in accordance with this order may result in a

25             recommendation that this action be dismissed.

26   ////
27   ////

28   ////
                                                           7
 1        3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

 2             used in this district.

 3   Dated: January 6, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14   DLB:9
     DB/prisoner-civil rights/bart1874.FAC scrn lta
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
